EXHIBIT 10.2

TOTAL SYSTEM SERVICES, INC.

SENIOR EXECUTIVE PERFORMANCE SHARE AGREEMENT (2014-2016)

Total System Services, Inc. (“Company”) confirms that on March 18, 2014, the
Compensation Committee of the Board of Directors of the Company approved,
effective March 18, 2014 (the “Grant Date”), the award of the opportunity to
receive Performance Shares with an initial economic value equal to the product
of (a) your base salary on the Grant Date multiplied by (b) 50% of your LTIP
multiplier as determined by the Committee prior to the Grant Date (such initial
economic value being the “2014-2016 Performance Opportunity”), subject to
adjustment based on specified performance measures for the period 2014-2016. The
2014-2016 Performance Opportunity will be converted into Performance Shares
pursuant to the provisions of Section 1 below, with one-half of the 2014-2016
Performance Opportunity converted pursuant to Section 1(d) and the other half
converted pursuant to Section 1(e). The Performance Shares that you receive in
connection with this 2014-2016 Performance Opportunity, if any, are subject to
the terms and conditions of this Performance Share Agreement (this “Agreement”)
and the Total System Services, Inc. 2012 Omnibus Plan (the “Plan”). Any other
capitalized word used in this Agreement and not defined in this Agreement,
including each form of that word, is defined in the Plan.

1. Standard Performance Terms.

(a) In General. The terms of this Section 1 shall be referred to as the
“Standard Performance Terms” and will apply to your Performance Shares except in
so far as Sections 2 (Change of Employment Status) or 3 (Change of Control)
apply.

(b) Performance Period. The number of Performance Shares you receive in
connection with the 2014-2016 Performance Opportunity will be determined on the
basis of the Company’s performance during the performance period beginning on
January 1, 2014 and ending on December 31, 2016 (the “Performance Period”).

(c) Initial Performance Shares. The 2014-2016 Performance Opportunity initially
will equal a number of Performance Shares determined by dividing the 2014-2016
Performance Opportunity by the closing price of the Company’s Shares on the New
York Stock Exchange on the Grant Date (your “Initial Performance Shares”).

(d) Performance Goals Based on Revenue Growth. The Committee will set the
performance goals for one-half of your Initial Performance Shares based on the
compounded annual growth rate of the Company’s revenue before reimbursables (as
shown on the Company’s financial statement) for the Performance Period, subject
to adjustment as provided in Section 1(f) (the “Revenue Growth”). Within 90 days
after the beginning of the Performance Period, the Committee will establish a
target Revenue Growth, as well as minimum and maximum threshold levels of
Revenue Growth.

After the end of the Performance Period, the Committee will certify the Revenue
Growth and the number of Performance Shares payable based on the Company’s
performance against the pre-established target, minimum and maximum threshold
levels of Revenue Growth as set forth in this Section 1(d).

 

  •   If the Revenue Growth equals the target for the Performance Period, then
the number of Performance Shares payable will equal 100% of your Initial
Performance Shares that are subject to this Section 1(d);

 

  •   If the Revenue Growth equals the minimum threshold for the Performance
Period, then the number of Performance Shares payable will equal 50% of your
Initial Performance Shares that are subject to this Section 1(d);

 

  •   If the Revenue Growth equals or exceeds the maximum threshold for the
Performance Period, then the number of Performance Shares payable will equal
200% of your Initial Performance Shares that are subject to this Section 1(d);

 

  •   If the Revenue Growth falls between the minimum threshold and the target
for the Performance Period, or between the target and the maximum threshold for
the Performance Period, then the percentage of your Initial Performance Shares
that are subject to this Section 1(d) and the number of Performance Shares that
are payable will be mathematically interpolated; and



--------------------------------------------------------------------------------

  •   If the Revenue Growth is less than the minimum threshold for the
Performance Period, then none of your Initial Performance Shares that are
subject to this Section 1(d) will be payable.

(e) Performance Goals Based on Adjusted Cash EPS Growth. The Committee will set
the performance goals for the other half of your Initial Performance Shares
based on the compounded annual growth rate of the Company’s adjusted cash
earnings per share (as shown on the Company’s financial statement) for the
Performance Period (the “Adjusted Cash EPS Growth”), subject to adjustment as
provided in Section 1(f). Within 90 days after the beginning of the Performance
Period, the Committee will establish a target Adjusted Cash EPS Growth, as well
as minimum and maximum threshold levels of Adjusted Cash EPS Growth.

After the end of the Performance Period, the Committee will certify the Adjusted
Cash EPS Growth and the number of Performance Shares payable based on the
Company’s performance against the pre-established target, minimum and maximum
threshold levels of Adjusted Cash EPS Growth as follows:

 

  •   If the Adjusted Cash EPS Growth equals the target for the Performance
Period, then the number of Performance Shares payable will equal 100% of your
Initial Performance Shares that are subject to this Section 1(e);

 

  •   If the Adjusted Cash EPS Growth equals the minimum threshold for the
Performance Period, then the number of Performance Shares payable will equal 50%
of your Initial Performance Shares that are subject to this Section 1(e);

 

  •   If the Adjusted Cash EPS Growth equals or exceeds the maximum threshold
for the Performance Period, then the number of Performance Shares payable will
equal 200% of your Initial Performance Shares that are subject to this
Section 1(e);

 

  •   If the Adjusted Cash EPS Growth falls between the minimum threshold and
the target for the Performance Period, or between the target and the maximum
threshold for the Performance Period, then the percentage of your Initial
Performance Shares that are subject to this Section 1(e) and the number of
Performance Shares that are payable will be mathematically interpolated; and

 

  •   If the Adjusted Cash EPS Growth is less than the minimum threshold for the
Performance Period, then none of your Initial Performance Shares that are
subject to this Section 1(e) will be payable.

(f) Adjustments. In determining the Revenue Growth and Adjusted Cash EPS Growth,
the Committee will (i) exclude the effect of changes in tax laws, accounting
principles, or other laws or provisions affecting reported results; (ii) exclude
the effect of differences in currency rates compared to management’s operating
plan (constant currency); (iii) exclude foreign currency exchange gains or
losses included in non-operating income; and (iv) exclude the effect of
extraordinary non-recurring items as described in ASC 225 and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to shareholders for 2016.

2. Change of Employment Status. Except as otherwise provided in this Section 2
or Section 3, you must remain employed with the Company, its Affiliate or its
Subsidiary through the Performance Period in order to fully vest in your
Performance Shares. For purposes of this Section 2, your transfer between the
Company and its Affiliate or Subsidiary, or among Affiliates and Subsidiaries,
will not be a termination of employment. In the event of a Change of Control,
any applicable terms of Section 3 (Change of Control) will supersede the terms
of this Section 2.

(a) Long-Term Disability or Death. If your employment with the Company, its
Affiliate or its Subsidiary terminates during the Performance Period due to
(i) your long-term disability (determined on the basis of your qualification for
long-term disability benefits under a plan or arrangement offered by the
Company, its Affiliate or its Subsidiary) or (ii) your death, the number of
Performance Shares that you, or your beneficiary, will be entitled to receive
will equal the product of the number of your Initial Performance Shares
multiplied by the ratio of the number of days you were employed during the
Performance Period to the total number of days in the Performance Period.

(b) Retirement. If you retire from the Company, its Affiliate or its Subsidiary
on or after the date you attain (i) age 65 or (ii) age 62 with 15 or more years
of service, the Standard Performance Terms applicable to the entire Performance
Period will continue to apply to determine the number of Performance Shares,
except that the number of Performance Shares you receive at the end of the
Performance Period will be prorated based on the ratio of the number



--------------------------------------------------------------------------------

of days you were employed during the Performance Period to the total number of
days in the Performance Period. If you are involuntarily terminated by the
Company, its Affiliate or its Subsidiary, you will not be considered to have
“retired” for purposes of this Section 2(b), regardless of whether your
termination occurs on or after the date you attained (i) age 65 or (ii) age 62
with 15 or more years of service, unless the Committee determines otherwise, in
its sole discretion.

(c) Other Termination of Employment. Except as set forth in Section 2(a) or (b),
if you voluntarily terminate employment or if you are involuntarily terminated
by the Company, its Affiliate or its Subsidiary before the end of the
Performance Period, your Initial Performance Shares will be forfeited
immediately.

3. Change of Control. In the event of a Change of Control in which the Company
is the surviving entity or in which the Company’s successor assumes the
Company’s obligations under this Agreement, or if the Performance Shares are
otherwise equitably converted or substituted, and if your employment is
subsequently terminated within two (2) years following the date of such Change
of Control (and before the end of the Performance Period) either (a) by the
Company for any reason other than Cause or (b) by you for Good Reason (as the
terms “Cause” and “Good Reason” are defined in the Company’s applicable Change
of Control Plan Document, the provisions of which are incorporated herein by
reference), then your Initial Performance Shares will be deemed to have been
earned as of the date of termination and paid out on a pro rata basis as
follows:

The number of Performance Shares you receive will equal the product of the
number of your Initial Performance Shares multiplied by the ratio of the number
of days you were employed during the Performance Period to the total number of
days in the Performance Period.

In the event of a Change of Control in which the Company’s successor does not
assume the Company’s obligations under this Agreement, or the Performance Shares
are not otherwise equitably converted or substituted, your Initial Performance
Shares will be deemed to have been earned as of the effective date of the Change
of Control and paid out on a pro rata basis as follows:

The number of Performance Shares you receive will equal the product of the
number of your Initial Performance Shares multiplied by the ratio of the number
of days you were employed during the Performance Period to the total number of
days in the Performance Period.

4. Nontransferability of Awards. Except as provided in Section 5 or as otherwise
permitted by the Committee, you may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate any of your Performance Shares, and all rights
with respect to your Performance Shares are exercisable during your lifetime
only by you.

5. Beneficiary Designation. You may name any beneficiary or beneficiaries (who
may be named contingently or successively) who may then exercise any right under
this Agreement in the event of your death. Each beneficiary designation for such
purpose will revoke all such prior designations. Beneficiary designations must
be properly completed on a form prescribed by the Committee and must be filed
with the Company during your lifetime. If you have not designated a beneficiary,
your rights under this Agreement will pass to and may be exercised by your
estate.

6. Tax Withholding. The Company will withhold from any payment made under this
Agreement or any other amounts payable to you by the Company an amount
sufficient to satisfy the minimum statutory Federal, state, and local tax
withholding requirements relating to such payment.

7. Adjustments. In accordance with Section 4.4 of the Plan, the Committee will
make appropriate adjustments in the terms and conditions of your Performance
Shares in recognition of a corporate event or transaction affecting the Company
(such as a common stock dividend, common stock split, recapitalization, payment
of an extraordinary dividend, merger, consolidation, combination, spin-off,
distribution of assets to stockholders other than ordinary cash dividends,
exchange of shares, or other similar corporate change), to prevent unintended
dilution or enlargement of the potential benefits of your Performance Shares.
The Committee’s determinations pursuant to this Section 7 will be conclusive.

8. Timing and Form of Payment.

(a) This Agreement is intended to comply with Code Section 409A and shall be
interpreted accordingly. If Shares are to be paid to you, you will receive
evidence of ownership of those Shares.

(b) If payment is due and payable under the Standard Performance Terms or under
Section 2(b), payment will be made in Shares in 2016 as soon as administratively
practicable following the date the Committee certifies the Revenue Growth and
Adjusted Cash EPS Growth, and the number of Performance Shares payable based on
the applicable pre-established target, minimum threshold and maximum threshold
annual growth rate percentages.



--------------------------------------------------------------------------------

(c) If payment is due and payable under Section 3, it will be made in Shares six
(6) months and one day after your “separation from service” under Code
Section 409A.

9. Dividend Equivalents. The Initial Performance Shares will be credited with
dividend equivalents equal to the amount of cash dividend payments that would
have otherwise been paid if the shares of the Company’s common stock represented
by the Initial Performance Shares (including deemed reinvested additional shares
attributable to the Initial Performance Shares pursuant to this paragraph) were
actually outstanding (the “Dividend Equivalents”). These Dividend Equivalents
will be deemed to be reinvested in additional shares of the Company’s common
stock determined by dividing the deemed cash dividend amount by the Fair Market
Value of a share of the Company’s common stock on the applicable dividend
payment date. Such credited amounts will be added to the Initial Performance
Shares and will vest or be forfeited in accordance with Section 2 or 3, as
applicable, based on the vesting or forfeiture of the Initial Performance Shares
to which they are attributable. In addition, the Initial Performance Shares will
be credited with any dividends or distributions that are paid in shares of the
Company’s common stock represented by the Initial Performance Shares and will
otherwise be adjusted by the Committee for other capital or corporate events as
provided for in the Plan.

10. No Guarantee of Employment. This Agreement is not a contract of employment
and it is not a guarantee of employment for life or any period of time. Nothing
in this Agreement interferes with or limits in any way the right of the Company,
its Affiliate or its Subsidiary to terminate your employment at any time. This
Agreement does not give you any right to continue in the employ of the Company,
its Affiliate or its Subsidiary.

11. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Georgia, the state in
which the Company is incorporated, without giving effect to the principles of
conflicts of law of that state. Any action to enforce this Agreement or any
action otherwise regarding this Agreement must be brought in a court in the
State of Georgia, to which jurisdiction the Company and you consent.

12. Miscellaneous. For purposes of this Agreement, “Committee” includes any
direct or indirect delegate of the Committee (to the extent permitted by Code
Section 162(m)), and, unless otherwise specified herein, the word “Section”
refers to a Section in this Agreement. The Committee has absolute discretion to
interpret and make determinations under this Agreement. Any determination or
interpretation by the Committee pursuant to this Agreement will be final and
conclusive. In the event of a conflict between any term of this Agreement and
the terms of the Plan, the terms of the Plan control. This Agreement and the
Plan represent the entire agreement between you and the Company, and you and all
Affiliates or Subsidiaries, regarding your Performance Shares. No promises,
terms, or agreements of any kind regarding your Performance Shares that are not
set forth, or referred to, in this Agreement or in the Plan are part of this
Agreement. In the event any provision of this Agreement is held illegal or
invalid, the rest of this Agreement will remain enforceable. If you are an
Employee of an Affiliate or Subsidiary, your Performance Shares are being
provided to you by the Company on behalf of that Affiliate or Subsidiary, and
the value of your Performance Shares will be considered a compensation
obligation of that Affiliate or Subsidiary. Your Performance Shares are not
Shares and do not give you the rights of a holder of Shares. The issuance of
Shares pursuant to your Performance Shares is subject to all applicable laws,
rules and regulations, and to any approvals by any governmental agencies or
national securities exchanges as may be required. No Shares will be issued if
that issuance would result in a violation of applicable law, including the
federal securities laws and any applicable state or foreign securities laws.

13. Equity Recovery. If this Award and the Performance Shares or Shares you
receive pursuant to this Agreement are subject to recovery under any law,
government regulation or stock exchange listing requirement, the Award, the
Performance Shares, and the Shares shall be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement or otherwise) and the Committee, in its sole and exclusive
discretion, may require that you reimburse the Company all or part of any
payment or transfer related to this Award, the Performance Shares and the
Shares.

14. Share Retention Policy. Any Shares you receive pursuant to this Agreement
are subject to the TSYS Share Retention Policy for Senior Executives.

15. Amendments. The Committee has the exclusive right to amend this Agreement as
long as the amendment does not adversely affect your 2014-2016 Performance
Opportunity in any material way (without your written consent) and is otherwise
consistent with the Plan. The Company will give written notice to you (or, in
the event of your death, to your beneficiary or estate) of any amendment as
promptly as practicable after its adoption.



--------------------------------------------------------------------------------

16. Electronic Signature. Your acceptance and execution of this Agreement shall
be made by electronic acknowledgement, and you agree that your electronic
acknowledgment of this Agreement shall be considered the equivalent of your
written signature.